This is an accelerated calendar case.
Despite appellant's failure to include in his brief a statement of the assigned errors, as required under App. R. 16(A)(2), a review of his brief shows that: one, appellant does not dispute the merits of the trial court's decision; and two, appellant contends the Supreme Court erred in not disqualifying the trial judge for alleged prejudice.
The Supreme Court has specifically held that a court of appeals has no authority to determine issues on the disqualification of trial judges. Beer v. Griffith (1978), 54 Ohio St.2d 440, 8 O.O. 3d 438, 377 N.E.2d 775. The Ohio Constitution grants exclusive jurisdiction over these issues to the Chief Justice and his designees. It follows from this holding, and from the general principles of appellate review, that a court of appeals cannot reverse a Supreme Court decision on this point.
Therefore, the appeal is dismissed for lack of jurisdiction.
Appeal dismissed.
MAHONEY and FORD, JJ., concur.